FILE COPY




                                  No. 07-13-00094-CR

Ananda Chermion Habib                       §      From the 108th District Court
 Appellant                                           of Potter County
                                            §
v.                                          §      April 30, 2014
The State of Texas                          §      Opinion by Justice Hancock
 Appellee
                                            §
                                            §

                                    JUDGMENT


      Pursuant to the opinion of the Court dated April 30, 2014, it is ordered, adjudged

and decreed that the judgment of the trial court is modified as set forth in the opinion

and affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo